DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
This office action is in response to the amendment filed 07/11/2022, which amends claim 1, and cancels claims 5. Claims 1-4 and 6-13 are pending in the application.
	
	
Response to Amendment
Applicant’s amendments to the claims, filed on 07/11/2022, have been entered.
Applicant’s amendments caused withdrawal of the rejection under 35 U.S.C. 102 of claims 1-2 as being anticipated by Miyake et al. (US 2016/0093810 A1).
The rejection of claims 1-4 and 6 over Chae et al. (WO 2014/104545 A1) and claims 7-13 over Chae et al. (WO 2014/104545 A1) and further in view of Lee et al. (US 2014/0306190 A1) is withdrawn.	
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“control unit for driving the display device” in claim 12 and there is no corresponding structure disclosed or clearly linked with the term in the originally filed disclosure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification fails to disclose sufficient corresponding structure, materials, or acts that perform the claimed function of “a control unit for driving the display device” (claim 12). This limitation also lacks adequate written description as required by 35 U.S.C. 112(a) because an indefinite, unbounded functional limitation could cover all the ways of performing this function and indicates that Applicant has not provided sufficient disclosure to show possession of the invention (See MPEP 2163.03 and MPEP 2181(IV)).
Claim 13 is rejected by virtue of dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitation “control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. This limitation has been identified in the specification and does not appear to have any corresponding structure recited or clearly linked. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the purpose of continuing examination, the limitation “control unit for driving the display device” will be interpreted as anything capable of conveying electricity through a display device in order to achieve light emission.
Claim 13 is rejected by virtue of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (WO 2010/110553 A2).
With respect to claim 1, Cho discloses a compound according to Chemical Formula 5 (page 5), which is pictured below.

    PNG
    media_image1.png
    219
    381
    media_image1.png
    Greyscale


In this formula, R1 and R2 are a C6 aryl group (paragraph 17, lines 1-2), Ar1 is a C6 (phenyl) group (paragraph 16, line 1), L1 is a C12 heteroarylene (dibenzothiophene)(paragraph 15, lines 1-2, see also Compound 63 on page 11), and the moiety represented by 
    PNG
    media_image2.png
    164
    178
    media_image2.png
    Greyscale
 is selected as 
    PNG
    media_image3.png
    125
    177
    media_image3.png
    Greyscale
.
This forms the compound below.

    PNG
    media_image4.png
    431
    443
    media_image4.png
    Greyscale

This compound meets the requirements of instant Formula (1) when X is sulfur, A is represented by Formula (1-2), and B is represented by Formula (1-1). In Formula (1-1), R1 is a condensed C6 aryl group, Ar1 is a C6 aryl group, m is 0 so that R2 is not present, and L1 is a single bond. In Formula (1-2), L2 is a single bond, Ar2 is a C13 aryl (fluorenyl) group, and Ar3 is a C6 (phenyl) group. 
Cho includes each element claimed, with the only difference between the claimed invention and Cho being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an electroluminescent compound which may improve luminous efficiency while lowering driving voltage of the device, commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 2, Cho teaches the compound of claim 1 and the compound is represented by Formula (3).
With respect to claim 3, Cho teaches the compound according to claim 1, and the compound is represented by Formula 2-19.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (WO 2010/110553 A2) as applied to claims 1-3 above, and further in view of Lee et al. (US 2015/0364694 A1).
With respect to claim 4, Cho teaches the compound of claim 1, as discussed above. Cho also teaches a first electrode (a cathode), a second electrode (an anode, ITO (paragraph 95), and an organic material layer comprising a hole injection layer (paragraph 96), a hole transport layer (paragraph 97), and an emission layer (paragraph 99), however, Cho does not teach an emitting auxiliary layer.
Lee teaches an organic electroluminescent device and the organic layer comprises an auxiliary light emission layer. Lee teaches that hole transport layers may also function as auxiliary light emission layers (paragraph 0006).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the hole transport layer of Cho, comprising the compound of compound 1 as an auxiliary light emission layer and Lee teaches that this is a known application of hole transport layers which was known prior to the effective filing date of the claimed invention.
With respect to claim 6, Cho teaches the organic electric element of claim 4, and the hole transport/emitting auxiliary layer comprises just the compound (paragraph 97).

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (WO 2010/110553 A2) and Lee et al. (US 2015/0364694 A1) as applied to claims 4 and 6 above, and further in view of Lee et al. (US 2014/0306190 A1).
With respect to claim 7, Cho in view of Lee (‘694) teaches the organic electric element according to claim 4. However, Cho in view of Lee (‘694) does not teach that the hole transport layer comprises a compound represented by instant Formula 5.
Lee (‘190) teaches an analogous electroluminescent device comprising an arylamine compound and an auxiliary layer disposed between the emission layer and the cathode (paragraph 0023). Lee (‘190) teaches the hole transport layer may comprise a generalized hole transport material such as NPB in order to prevent the diffusion of excitons from the emission layer as well as improving hole transportation. For the purpose of facilitating discussion, NPB is pictured below.

    PNG
    media_image5.png
    288
    638
    media_image5.png
    Greyscale

This compound reads on the instant claim when Ar4 is a naphthalene group, Ar5 is a phenyl group, Ar6 is a moiety represented by Formula 5-c, where L5 is a direct bond, Ar8 is a naphthalene group, and Ar9 is a phenyl group.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate NPB into the hole transport layer of Cho in view of Lee (‘694) in order to prevent diffusion of excitons from the emission layer, while also improving hole transportation, as taught by Lee (‘190).
With respect to claim 8, Cho and Lee (‘694) in view of Lee (‘190) teach the organic electric element of claim 7, and the compound represented by Formula (5), is represented by instant formula 5-61.
With respect to claim 9, Cho and Lee (‘694) in view of Lee (‘190) teaches the organic electric element of claim 7, Cho teaches the hole transport/emitting auxiliary layer comprises just the compound (paragraph 97)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound in combination with another compound having a different structure, as exemplified by Cho.
With respect to claim 10, Cho and Lee (‘694) in view of Lee (‘190) teaches the organic electric element of claim 4, and Lee (‘190) teaches the device may comprise an electron injection layer on the opposite side of the organic material layer on one side of the electrode to increase electron mobility (paragraph 0071).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a light efficiency enhancing layer, such as an electron injection layer, in order to increase the electron mobility, as taught by Lee (‘190).
With respect to claim 11, Cho and Lee (‘694) in view of Lee (‘190) teaches the organic electric element of claim 4, and Lee (‘694) teaches that organic light emitting diodes may be manufactured using spin coating (paragraph 0078).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a spin-coat method to manufacture the device of Cho and Lee (‘694) in view of Lee (‘190), as Lee demonstrates this was a known and used method of manufacture for similar devices.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over  Cho et al. (WO 2010/110553 A2) in view of Lee et al. (US 2015/0364694 A1) as applied to claims 1-3 above, and further in view of Matsudate et al. (US 2005/0236970).
With respect to claim 12, Cho and Lee teach the organic electric element of claim 4, however, neither Cho nor Lee teach a control unit for driving the display device.
(‘694) in view of Lee (‘190) teaches the organic electric element according to claim 4, as discussed above. Neither Cho nor Lee specifically teach the presence of a control unit for the display apparatus although a display apparatus would necessarily require something that would constitute a control unit (a power switch or power cable would be considered able to control the status of such a device which would be recognized as implicit to the ordinarily skilled artisan). However, with respect to the difference, Matsudate teaches a design for an organic electroluminescent display which allows the device to be controlled and driven (paragraph 0003, abstract, 0062). Matsudate teaches that the taught configuration is applicable to general organic electroluminescent displays to achieve high manufacturing yields (paragraph 0071, 0062, and Fig 11). Cho, Lee, and Matsudate are of analogous art as they are drawn to organic light emitting devices. In view of the motivation of using the display component configuration of Matsudate as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to configure the display device of  Cho and Lee using the component configuration of Matsudate in order to provide an organic electroluminescent display and achieve high manufacturing yields and thereby arrive at the claimed invention. Further, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). See MPEP 2143.
With respect to claim 13, Cho and Lee in view of Matsudate teaches the electronic device of claim 12, and Cho teaches the organic electric element is an organic light emitting device (OLED) (paragraph 94).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the organic electric element of Cho and Lee (‘694) Matsudate in an OLED, as demonstrated by Matsudate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        

/R.S./Examiner, Art Unit 1786